DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to an amendment filed on 06/22/2021.
Claims 1, 3, 12 and 20 have been amended.
Claims 21-23 have been added.
Claims 1, 3, 5-12 and 15-23 are pending.

Per Examiner’s Amendment

Claims 3, 19, 21 and 23 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 6/22/2021, with respect to the rejection of the pending claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Attorney Erin P. Madill (Reg. No. 46,893) on 07/15/2021.

Claim 3. (Examiner Amended) The method according to claim 1, wherein assembling, at run-time based on a  pipeline definition having a declared configuration for the specific input message source and the specific target system, the declarative stream processing pipeline, comprises:
receiving the message validation module for the pipeline definition;
loading the message validation module; and
assembling, based on the pipeline definition, the declarative stream processing pipeline;
wherein applying the plurality of code-based validation rules at run-time to each incoming message that is received to validate or invalidate each incoming message comprises: 
executing the message validation  module  at the  message stream  processing  engine to evaluate each of the incoming messages against each of the 
wherein each incoming message that satisfies all of the validation rules is validated and output to a message handler, and wherein any incoming messages that fail to satisfy one or more of the validation rules is prevented from being output to the message handler.

Claim 19. (Examiner Amended) The system according to claim 18, wherein the input message source comprises one of:
a message queue; message broker software; a log file; an Application Programming Interface (API) endpoint; and a distributed stream-processing platform; and
wherein the target system comprises one of:
another message queue; another log file; another Application Programming Interface (API) endpoint; and a database table that a processed message results are to be inserted into.

Claim 21 (Examiner Amended) The method according to claim 1, further comprising:
outputting only the incoming messages that were successfully validated to 
invalidating other incoming messages that fail to satisfy one of the plurality of code- based validation rules such that those other incoming messages are filtered out and prevented from being processed at the message handler;
processing, at the message handler, each incoming message that was successfully validated to transform that incoming message into [[a]] the processed message result that corresponds to that incoming message, wherein each incoming message that was that successfully validated satisfied each of the plurality of code-based validation rules; and
sending each of the processed message results to the specific target system.

Claim 23 (Examiner Amended)	The non-transitory, computer-readable medium according to claim 20, the method further comprising:
outputting only the incoming messages that were successfully validated to a message handler of the message stream processing engine;
invalidating other incoming messages that fail to satisfy one of the plurality of code- based validation rules such that those other incoming messages are filtered out and prevented from being processed at the message handler;
processing, at the message handler, each incoming message that was successfully validated to transform that incoming message into [[a]] the 
sending each of the processed message results to the specific target system.

Allowable Subject Matter
Claims 1, 3, 5-12 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The invention is generally directed towards validating a stream of incoming messages sent from a specific input message source, at run-time, via a declarative stream processing pipeline before sending processed message results to a specific target system. Regarding independent claims 1, 12 and 20, the prior arts of record fails to teach or fairly suggest a method, a system and computer program product for “…declaring a plurality of code-based validation rules that are to be applied to validate the stream of incoming messages from the specific input  message  source  to  the  specific  target system, wherein  each  of  the  plurality  of  code-based  validation  rules  are  declaratively-defined to specify a rule that an incoming message must comply with to be  successfully  validated,…assembling, at run-time based on a pipeline definition having a declared configuration for the specific input message source and the specific target system, the declarative stream processing pipeline, wherein assembling comprises loading a message validation module for the pipeline definition that comprises the plurality of code-based validation rules that define the declarative stream processing pipeline; applying the plurality of code-based validation rules to each incoming message that is received to validate or invalidate each incoming message for  schema and content of that incoming message, wherein the plurality of code-based validation rules are collectively used to validate a payload of each incoming message to confirm that the payload satisfies criteria for each of the code-based validation rules.”.
The closest prior art (Fischer et al. US 2017/0374027) teaches process messages with a data validation rule-set, analyzes received data, preferably byte-by-byte, and blocked, sanitized, or passed the data by the appropriate rule-set, depending on whether the data conform to validation criteria established by the rule-set. [Abstract]. automatically build a rule-set when operated in a "learning mode" through processing all traffic in the system. A rule-set may include static rules, such as "allow" or "deny" based on the message protocol, content, interface, or destination. A rule-set may also include dynamic rules that use variables that 
However, Fischer fails to teach plurality  of  code-based  validation  rules  are  declaratively-defined to specify a rule that an incoming message must comply with to be  successfully  validated. 
Other prior art (Attig et al. US Patent no. 8160092) teaches processing the declarative description of a packet processor. Generates a pipeline for the packet processor from a declarative description of the packet processor. The pipeline receives input packets and produces output packets. The pipeline modifies input packet to produce output packet according to the declarative description [col. 2, lines 2-12]. Declarative description includes sequence rules. Sequence rule includes a sequence of guarded rules, including the guarded rule composed of guard condition and action-sequence [col. 3, lines 45-50].
However, Attig fails to teach declaring a plurality of code-based validation rules that are to be applied to validate the stream of incoming messages ….assembling, at run-time based on a pipeline definition having a declared configuration for the specific input message source and the specific target system, the declarative stream processing pipeline, wherein assembling comprises loading a message validation module for the pipeline definition that comprises the plurality 
The prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448   

/AARON N STRANGE/Primary Examiner, Art Unit 2419